Citation Nr: 0319912	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-04 603A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cataract left eye 
and retinal deterioration.

3.  Entitlement to an increased disability rating for a 
hiatal hernia, currently rated as 30 percent disabling.

4.  Entitlement to an increased disability rating for post 
operative abdominal aortic aneurysm, currently rated as 
noncompensably disabling.

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for a right little 
finger disability.

7.  Entitlement to an increased disability rating for 
pulmonary emphysema, currently rated as 30 percent disabling.


8.  Entitlement to an increased disability rating for 
hemorrhoids, currently rated as noncompensably disabling.

9.  Entitlement to an increased disability rating for left 
ear hearing loss, currently rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 1960 
and from February 1964 to August 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.   

In November 1997 the Board rendered a decision under Docket 
Number 94-12 361.  Three issues were remanded to the RO for 
further action.  The nine issues listed above were certified 
to the Board along with the three issues remanded in November 
1997 under Docket Number 94-12 361.  However, to avoid 
confusion with the previous appeal -- because the Board had 
previously rendered final decisions in November 1997 on 
several issues that the veteran has since reopened and again 
appealed to the Board -- new Docket Number 01-04 603A has 
been assigned to the nine issues listed above.  Accordingly, 
the issues of an increased rating for hypertension, service 
connection for numbness of the right leg, and entitlement to 
a total disability rating due to individual unemployability 
are the subject of a separate decision.  

On February 20, 2003, the veteran was advised that his case 
was being sent to the Board.  On February 7 and 14, 2003, 
additional medical records were received from the veteran's 
representative at the RO.  These records were not associated 
with the veteran's claims file prior to transfer to the 
Board.  The records were later forwarded to the Board and 
associated with the claims file.  The veteran's 
representative at the Board has waived initial consideration 
of these records by the RO.  Accordingly, the Board will 
proceed with consideration of the veteran's appeal.  
38 C.F.R. §§ 19.37, 20.1304 (2002).

This decision will address the issues of service connection 
for a lumbar spine disability and a cataract left eye/retinal 
deterioration, and the issues of increased ratings for hiatal 
hernia and for post operative abdominal aortic aneurysm.  The 
remand that follows this decision will address the issues of 
service connection for a skin disorder and a right little 
finger disability, and increased ratings for pulmonary 
emphysema, hemorrhoids, and left ear hearing loss.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The November 1997 Board decision found that new and 
material evidence had not been received to reopen the claim 
for service connection for a low back disorder.  

3.  Medical evidence received since the November 1997 Board 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
service connection claim.  


4.  The veteran had low back injuries in service and 
continued low back complaints following service.

5.  Medical evidence has related the veteran's current lumbar 
spine condition to service.

6.  The veteran had refractive errors of the eyes in service.

7.  There is no evidence of any disorder of the eyes in 
service.

8.  There is no evidence linking any current eye disorder to 
service.

9.  The veteran has complaints of pain or heartburn, without 
hematemesis, melena, or vomiting; there is no evidence of 
anemia or weight loss.

10.  The veteran's general state of health has been noted to 
be good.  

11.  The veteran's aortic aneurysm has been surgically 
repaired.  

12.  There are currently no disabling residuals of the 
surgical correction of the veteran's abdominal aneurysm. 


CONCLUSIONS OF LAW

1.  A lumbar spine disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.303, 3.326 (2002).  

2.  A left eye cataract and retinal deterioration were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002).  

3.  The criteria for an increased disability rating for 
hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.7, 4.113, 4.114, Diagnostic Code 
7346 (2002).

4.  The criteria for an increased disability rating for post 
operative abdominal aortic aneurysm are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.104, 
Diagnostic Code 7110 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Lumbar spine

The veteran contends, in essence, that he has a lumbar spine 
disability that was incurred in service.  

The November 1997 Board decision found that new and material 
evidence had not been received to reopen the claim for 
service connection for a low back disorder.  That decision is 
a final determination.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1100 (2002).  In connection with 
the current claim and appeal, the RO initially denied service 
connection for a back disability on the basis that the claim 
had not been reopened.  In the December 2002 SSOC, however, 
the RO indicated that the claim had been reopened, but 
continued to be denied.  The RO certified the issue of 
service connection - rather than that of whether the claim 
had been reopened -- to the Board.  However, since there was 
a prior final denial by the Board on the veteran's claim for 
service connection for a low back or lumbar spine disorder, 
the Board must make the determination on reopening the 
previously denied claim in the first instance.  Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

Prior final decisions of the Board may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's claim to reopen. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
November 1997 Board decision is a final determination and was 
the last decision to address the issue of service connection 
for a low back or lumbar spine disorder, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The prior denial of service connection for a low back 
disorder was on the basis that the evidence was not 
sufficient to show that the low back disorder was causally 
related to service.  A December 1998 VA examination shows a 
diagnosis of low back strain secondary to lifting in the 
military.  Additionally, an August 2002 statement from a VA 
physician indicates that it was more likely that the 
veteran's current lumbar spine condition resulted from 
documented injuries the veteran had while in active service.  
This VA medical evidence bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim.  
Therefore, the evidence is new and material.  38 C.F.R. 
§ 3.156(a) (2001).  Since new and material evidence has been 
received, the claim for service connection for a lumbar spine 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002).

The claim for service connection for a lumbar spine disorder 
is reopened.  As the RO also reopened the claim, but 
continued to deny service connection when it considered the 
reopened claim, there will be no prejudice to the veteran in 
the Board now considering the reopened service connection 
claim.  Additionally, a favorable determination is being made 
on the reopened claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The service medical records show that beginning in September 
1964 the veteran was assessed with a lumbar strain, mild disc 
syndrome, and rule out disc disease.  There was paresthesia 
to the buttocks.  In November 1964, X-ray showed slight 
scoliosis.  From 1968 to through to early 1974, the veteran 
denied back pain at periodic examinations and the clinical 
evaluation of the spine was normal.  However, in November 
1974, the veteran again developed back pain after pushing a 
boat and was assessed with low back pain.  X-ray showed 
scoliosis of the lumbosacral spine.  A consultation showed an 
impression of acute lumbosacral strain and cannot rule out 
herniated nucleus pulposus.  The veteran's spine was assessed 
as normal at periodic examinations in 1976, 1979, and 1981.  
At the examination in November 1979 he complained of 
recurrent back pain and it was noted that there was 
occasional low back ache now.  The November 1982 examination 
noted chronic low back pain although the spine was normal.  
At the December 1984 retirement examination low back pain was 
noted.  In May 1985, he was noted with trauma to the left 
lower back.

At a September 1986 VA examination the veteran complained of 
low back pain.  However, possible degenerative arthritis was 
not found.  A December 1987 VA consultation report notes an 
assessment of low back pain degenerative arthritis by 
history.  In 1990 he was noted with low back pain with 
radiculopathy.  In June 1993 he was examined by VA where he 
complained of good and bad days with his back since 1974.  
The diagnosis was degenerative joint disease of the lumbar 
spine.  X-ray showed degenerative disease of the lumbar spine 
with findings suggestive of degenerative disc disease.  VA 
examinations in October 1993 and March 1996 show degenerative 
osteoarthritis lumbar spine.  A December 1998 VA examination 
shows a diagnosis of low back strain secondary to lifting in 
the military.  

The veteran had documented injuries to his low back in 
service, and during his later years of service and at 
discharge he complained of low back pain.  Following service, 
he continued to complain of low back pain.  However, no 
disorder was diagnosed.  He was first noted with degenerative 
joint disease of the lumbar spine in 1993.  A December 1998 
VA examination shows a diagnosis of low back strain secondary 
to lifting in the military and an August 2002 statement from 
a VA physician indicates that it was more likely that the 
veteran's complaints and physical findings resulted from the 
documented injuries in service.  Since the veteran had 
documented low back injuries in service, he has had continued 
low back complaints following service, and medical evidence 
has related the veteran's current lumbar spine condition to 
service, the veteran's current lumbar spine disability was 
incurred in service.  There is no evidence in the record that 
specifically excludes the veteran's current lumbar spine 
disorder being related to service.  Therefore, the evidence 
favors granting service connection for a lumbar spine 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

Cataracts/retinal disorder

The veteran contends, in essence, that he has an eye 
disability due to service.  

Periodic examinations in 1968, 1970, 1974, 1976, 1979, 1981, 
1982, and 1984 show the eyes were normal.  A September 1982 
optometric record shows an assessment of mixed 
astigmatism/presbyopia.  A December 1984 optometric record 
shows an impression of simple astigmatism right eye, compound 
myopic astigmatism, and presbyopia.  Astigmatism [unequal 
curvature of the refractive surfaces of the eye, Dorland's 
Illustrated Medical Dictionary 151 (28th ed. 1994)] and 
presbyopia [impairment of vision caused by the near point of 
distinct vision to be removed farther from the eye, Dorland's 
Illustrated Medical Dictionary 1349 (28th ed. 1994)] are 
refractive errors of the eye.  Refractive errors of the eye 
are not disabilities for which service connection can be 
established.  38 C.F.R. § 3.303(c) (2002).  Therefore, there 
is no evidence of any disorder of the eyes in service.  
38 C.F.R. § 3.303 (2002).

The veteran contends that he has left eye cataracts and 
retinal deterioration.  June and July 2000 VA clinical record 
do show probable vitreous traction.  These records shown 
there were no retinal holes or tears.  As noted above, there 
was no disability of the eyes noted in service, including 
vitreous floaters.  There is also no evidence linking any 
current eye disorder to service.  38 C.F.R. § 3.303(d) 
(2002).  

There is no evidence of an eye disorder in service for which 
service connection could be granted and there is no evidence 
linking any current eye disorder to service.  Accordingly, 
the preponderance of the evidence is against the claim for 
service connection for left eye cataracts and retinal 
deterioration.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Increased ratings

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Hiatal hernia

A November 1986 rating decision granted service connection 
for hiatal hernia and assigned a noncompensable disability 
rating from September 1985.  A rating decision in May 1990 
increased the disability rating to 10 percent from February 
1988.  The veteran has appealed the February 2001 rating 
decision that continued the 10 percent rating.  A May 2002 
rating decision increased the disability rating to 30 percent 
from October 2000.  The issue concerning the evaluation of 
this disability remains before the Board on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

There are diseases of the digestive system particularly 
within the abdomen which while differing in the site of 
pathology produce a common disability picture that is 
characterized by varying degrees of abdominal distress or 
pain, anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. § 4.113 (2002).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2002).

Under the criteria of Diagnostic Code 7346 for hiatal hernia, 
a 60 percent disability rating is warranted where there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more of the symptoms for the 30 percent evaluation of 
less severity, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2002). 

The veteran's hiatal hernia is currently rated at 30 percent 
disabling.  A February 2002 VA imaging study report shows an 
impression of large sliding hiatal hernia and a February 2003 
VA CT [computed tomography] study report shows hiatal hernia.  
The November 2000 VA examination report and a January 2003 VA 
clinical record shows there were complaints of pain or 
heartburn.  The examination report specifically indicates 
that there were no complaints of hematemesis, melena, or 
vomiting.  The general state of health was noted by the 
examiner to be good.  There was no evidence of anemia or 
weight loss.  Therefore, the symptoms do not meet the 
requirements for rating greater than the currently assigned 
rating for hiatal hernia.  The clinical records and the 
November 2000 VA examination report show that the veteran had 
complaints of dysphagia, pyrosis, and regurgitation.  He also 
had complaints of chest pain.  These are all factors 
applicable to a 30 percent disability rating which is 
consistent with the disability rating currently assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).

The veteran's hiatal hernia disability most closely 
approximates the requirements for the currently assigned 30 
percent disability rating.  Accordingly, the preponderance of 
the evidence is against the claim for an increased disability 
rating for hiatal hernia.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Code 7346 (2002).

Abdominal aortic aneurysm

The veteran claims, in essence, that the residuals of his 
abdominal aortic aneurysm are more severe than reflected by 
the noncompensable disability rating assigned.  

A February 1994 rating decision granted service connection 
for abdominal aneurysm, with a 20 percent disability rating 
assigned from May 1993.  A September 1998 rating decision 
granted a 100 percent rating for abdominal aortic aneurysm 
from October 1997.  A January 1999 rating decision proposed 
reducing the rating to a noncompensable level; this was 
accomplished by a September 1999 rating decision.  The 
noncompensable disability rating has remained in effect since 
January 2000.  The veteran has appealed a February 2001 
rating decision that continued the noncompensable evaluation.

Under the criteria of Diagnostic Code 7110 for aortic 
aneurysm, a 100 percent rating is warranted if the aneurysm 
is five centimeters or larger in diameter, or; if 
symptomatic, or; for an indefinite period from the date of 
hospital admission for surgical correction (including any 
type of graft insertion).  A 60 percent rating is warranted 
where exertion is precluded.  The residuals of surgical 
correction are rated according to organ systems affected.  
38 C.F.R. § 4.104, Diagnostic Code 7110 (2002).

A February 2000 VA abdominal ultrasound report shows that 
there was no aortic aneurysm detected.  A June 2000 VA 
clinical record notes that the veteran's complaints of 
burning sensation in the right leg was not secondary to 
vascular insufficiency.  A December 2000 VA examination 
report notes the veteran's aneurysm was repaired in 1997.  
There was no hepatic enlargement.  There were no suprarenal 
or infrarenal abdominal aorta bruits.  Femoral pulses were 
full and dorsalis pedis pulses were equal bilaterally.  There 
were no skin changes in the lower extremities suggestive of 
chronic vascular insufficiency.  The examiner noted that a 
November 1999 blood flow study showed no significant 
occlusive disease of the lower extremities.  The diagnosis 
was status post abdominal aneurysm repair with no evidence of 
compromised flow to the lower extremities.  A February 2002 
VA CT of the abdomen shows there was no leakage around the 
aortic graft.  A November 2002 VA vascular surgery clinic 
note shows the veteran was without complaints and had no 
difficulties.  

The veteran's aortic aneurysm has been surgically repaired.  
Therefore, the condition is rated based on the disabling 
residuals in the organ system affected.  However, the medical 
evidence noted above shows that there are currently no 
disabling residuals of the surgical correction of the 
veteran's abdominal aneurysm.  In the absence of disabling 
residuals, a noncompensable rating is appropriate.  This is 
consistent with the disability rating currently assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7110 (2002).

There are currently no disabling residuals of the veteran's 
post operative abdominal aortic aneurysm.  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased disability rating for post operative abdominal 
aortic aneurysm.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7110 (2002).

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
March 2001 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claims.  A 
September 2001 VA letter to the veteran advised him of the 
evidence necessary to substantiate a claim, the kind of 
evidence he was responsible for obtaining, and the evidence 
VA was responsible for obtaining.  Additionally, the veteran 
was also advised of the VCAA in the September 2001 and 
October 2001 supplemental statements of the case.  The 
veteran has identified VA medical records which have been 
requested and obtained.  The veteran has received VA 
examinations.  He did not receive a VA examination on the 
current service connection issues since such examination is 
not necessary to decide the claims.  38 C.F.R. § 3.159(c)(4) 
(2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Neither the veteran nor his representative have identified 
additional relevant evidence of probative value which has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to this case have been 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002). 




ORDER

Service connection for a lumbar spine disability is granted.

Entitlement to service connection for a cataract left eye and 
retinal deterioration is denied.

Entitlement to an increased disability rating for a hiatal 
hernia is denied.

Entitlement to an increased disability rating for post 
operative abdominal aortic aneurysm is denied.


REMAND

The veteran was noted with a spider angiomata in the yoke 
area, papular dermatitis on the arms, and carbuncle on the 
right side of the hip during service.  He has not received a 
VA examination to determine what current skin disorders he 
may have.  Accordingly, this case will be returned to the RO 
for examination of the veteran to ascertain the current 
nature of any present skin disorders and whether they are 
related to service.

The service medical records show that in November 1981 the 
veteran complained of swollen right third and fourth digits.  
VA medical records show the veteran has been noted with 
trigger type release pains in the fourth and fifth fingers of 
the right hand.  Since the veteran had complaints related to 
fingers of the right hand during service and is now noted 
with "trigger" fingers on the right, further examination is 
necessary to ascertain the current nature of any right little 
finger disorder and whether it is related to service.  

The veteran received a VA pulmonary examination in January 
2001 and underwent pulmonary function testing.  However, 
while a FEV1 value was provided, it was not expressed as a 
percentage of predicted as required by the criteria of the 
Rating Schedule.  Therefore, this case will be returned to 
the RO for further pulmonary examination of the veteran.

The record shows that the veteran received a VA examination 
for his hemorrhoids in November 2000.  The worksheet includes 
a handwritten history from the veteran, but indicates that 
the examination findings were dictated.  The findings were 
not recorded on the worksheet.  The examination report 
indicates that the dictation system was out of order, and 
appears to refer the reader to the examination worksheet.  
Therefore, this case will be returned to the RO to obtain 
another examination of the veteran.  

The veteran is claiming an increased disability rating for 
his left ear hearing loss.  During the pendency of the 
veteran's claim and appeal, the Veterans Benefits Act of 2002 
was enacted.  Pub. L. 107-330, 116 Stat. 2820 (Dec. 6, 2002).  
This new law changed the criteria under which unilateral 
hearing loss is evaluated by providing that if hearing loss 
in the nonservice connected ear is compensable, it may be 
considered in evaluating the service connected hearing loss.  
Prior to this change, total deafness in the nonservice 
connected ear was required before the nonservice connected 
ear could be considered in determining the degree of service 
connected unilateral hearing loss.  The veteran has not had 
his claim considered under this new law nor has he been 
provided a supplemental statement of the case addressing how 
this new law might affect the adjudication of his claim.  
Accordingly, this case will be returned to the RO for 
consideration of this new law and issuance of a supplemental 
statement of the case.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran be scheduled for a VA 
examination to determine the diagnoses 
of any current skin disorder and whether 
it is at least as likely as not that any 
diagnosed skin disorder is related to 
service.  All appropriate tests and 
studies should be conducted.  The 
examiner should note all skin disorders 
that may be present and provide 
diagnoses.  The examiner should also 
provide the locations of the diagnosed 
skin disorders.  Additionally, the 
examiner should review the veteran's 
service medical records.  Based on this 
review and examination of the veteran, 
the examiner should provide an opinion 
as to the whether each diagnosed skin 
disability is related to disease or 
injury during military service.  The 
claims file is to be made available to 
the examiner for review.

2.  The RO should request that the 
veteran be scheduled for a VA 
examination of the right hand.  All 
appropriate tests and studies should be 
conducted.  The examiner should 
establish a diagnosis for any disorders 
of the fingers that may be present.  
Additionally, the examiner should review 
the veteran's service medical records, 
particularly a November 1981 record 
entry concerning swelling of the fingers 
of the right hand.  Based on this review 
and examination of the veteran, the 
examiner should provide an opinion as to 
whether any current right little finger 
disability is related to disease or 
injury during military service.  The 
claims file is to be made available to 
the examiner for review. 

3.  The RO should request that the 
veteran be scheduled for a VA 
examination to determine the nature and 
extent of the service-connected 
pulmonary disability.  All appropriate 
tests and studies should be conducted, 
including pulmonary function testing.  
An FEV-1 value expressed in percent of 
predicted as well as the FEV-1/FVC ratio 
should be established.  The claims file 
should be made available to the examiner 
for review. 

4.  The RO should request that the 
veteran be scheduled for a VA 
examination to determine the nature and 
extent of any disability related to the 
service-connected hemorrhoids.  All 
appropriate tests and studies should be 
conducted.  The examiner should 
ascertain the severity of the 
hemorrhoids and indicate whether they 
are large or thrombotic or irreducible 
with excessive redundant tissue, or 
whether there is persistent bleeding 
with anemia or fissures.  The claims 
file should be made available to the 
examiner for review. 

5.  Following completion of the above, 
the RO should review the veteran's 
claims.  In addressing the claim for an 
increased rating for unilateral hearing 
loss, the RO should consider the new 
provisions of Pub. L. 107-330, 116 Stat. 
2820 (Dec. 6, 2002) related to 
evaluating service connected unilateral 
hearing loss.  The RO should conduct any 
additional evidentiary development 
deemed necessary.

6.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case (SSOC) and be 
apprised of the applicable time period 
within which to respond.  The SSOC 
should address the change in law for 
evaluating service connected unilateral 
hearing loss.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



